Case 3:19-cr-00469-S Document3 Filed 08/23/19 Page1ofi PagelD4

CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)

 

1. CIR/DIST/ DIV. CODE
5TXN3

 

Matthew Rushing

2. PERSON REPRESENTED

VOUCHER NUMBER

 

 

3. MAG, DKT./DEF. NUMBER
3:19-mj-00754-BN *SEALED* - 01

4. DIST. DKT./DEF, NUMBER

5. APPEALS DKT/DEF. NUMBER

6. OTHER DKT. NUMBER

 

7. INCASE ‘MATTER OF (Case Naime)

8. PAYMENT CATEGORY

9. TYPE PERSON REPRESENTED

10, REPRESENTATION TYPE

 

Felony O Petty Offense | Adult Defendant O Appellant (See Instructions)
USA v. SEALED DC Misdemeanor O Other O Juvenile Defendant O Appellee | CC
C Appeal OO Other

 

 

Il. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) [fmure than one offense, list (up to five) major offenses charged, according to severity of affense.

Target Letter

 

12, ATTORNEY'S NAME (First Name, M.1., Last Name, including any suffix),
AND MAILING ADDRESS

Robert L. Rogers

42001 N. Central Expressway

Suite 650
Dallas, TX 75243

Telephone Number :

Prior Attorney's

13. COURT ORDER
(& O Appointing Counsel

OF Subs For Federal Defender
OP Subs For Panel Attorney

OC Co-Counsel
O R Subs For Retained Attomey
OY Standby Counsel

a

(214) 394-5813

 

 

14, NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)

 

Appointment Dates: 7
O) Because the above-named person represented has testified under oath or has otherwise
satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does
sel~and because the interests of justice so require, the attorney whose
represent this person in this case, OR

not wish to waive co,
name appears ip-tfem 12 is appointed

ot ee Instructions)

U { ~ Signature of Presiding, Judge or By Order of the Court
8/23/2019

Date of Order Nunc Pro Tune Date
Repayment or partial repayment ordered from the person represented for this service at time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

appointment, O YES QQ NO
CLAIM FOR SERVICES AND EXPENSES FOR COURT USE ONLY
TOTAL MATH/TECH. MATH/TECH.
CATEGORIES (Attach itemization of services with dates) eeones AMOUNT ADJUSTED ADJUSTED ace”
CLAIMED HOURS AMOUNT
15. | a. Arraignment and/or Plea : !
b. Bail and Detention Hearings : :
c. Motion Hearings I t
w | da. Trial : 1
2 e. Sentencing Hearings 1 1
= f. Revocation Hearings ¢ '
|. Appeals Court ' !
h. Other (Specify on additional sheets) i 1
(RATE PER HOUR=§ ) TOTALS: u u u v
16, | a. Interviews and Conferences 1 '
+ Lb. Obtaining and reviewing records uy '
é c. Legal research and brief writing u "
‘= | d_ Travel time 1 v
é e. Investigative and other work (Specify on additional sheets) \ 1
(RATE PER HOUR=$ ) TOTALS: u v ¥ u
17. | Travel Expenses (lodging, parking, meals, mileage, etc.)
18. | Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED): # ¥
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE 20. APPOINTMENT TERMINATION DATE 21. CASE DISPOSITION
IF OTHER THAN CASE COMPLETION
FROM: TO; ee
22, CLAIM STATUS O Final Payment O Interim Payment Number Q Supplemental Payment
Have you previously applied to the court for compensation and/or reimbursement for this case? O YES O NO If yes, were you paid? O YES ONO
Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
representation? O YES O NO If yes, give details on additional sheets.
I swear or affirm the fruth or correctness of the above statements.
Signature of Attorney Date
APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP. 24, OUT OF COURT COMP. | 25. TRAVEL EXPENSES 26. OTHER EXPENSES 4: TOTAL AMT. APPR./CERT.
28. SIGNATURE OF THE PRESIDING JUDGE DATE 28a. JUDGE CODE
29, IN COURT COMP, 30. OUT OF COURT COMP. | 31. TRAVEL EXPENSES 32. OTHER EXPENSES 4 TOTAL AMT, APPROVED
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved | DATE 34a. JUDGE CODE
in excess of the statutory threshold amount.

 

 

 

 

 
